3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15th 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed August 15th 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the citation to the non-patent literature publication referred to therein has not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, does not disclose nor make obvious the system or method for verifying proper withdrawal of an expandable assembly into a sheath as recited in the allowed claims.  For example, Brink et al. in view of Ludwin et al. disclose the device as described in the previous Office action which makes obvious verifying the location of a catheter shaft with respect to a sheath.  However, neither reference discloses nor makes obvious determining that an expandable member is partially expanded during withdrawal of the catheter into a sheath.  The prior art or record fails to make obvious this missing feature in either reference.  Govari (EP 3 053 517) fails to disclose a sheath for withdrawing an expandable distal-end assembly into.  In ¶[0042] reference is made to calculating a curvature of an expandable distal-end assembly.  However this disclosure fails to describe numerous claimed limitations of the allowed invention including a position sensor placed on a sheath in which the expandable distal-end assembly is withdrawn into.  It is further noted that recitation of a processor configured to make such a determination is not readable by a standard desktop CPU capable of executing a program stored on software encoding such a method.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771